               Case 20-44547              Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                               Main Document
                                                                     Pg 1 of 148
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF MISSOURI

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Derek                                                            Amy
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        J.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Gamlin                                                           Gamlin
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-6842                                                      xxx-xx-2529
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              Case 20-44547             Doc 1        Filed 09/23/20 Entered 09/23/20 11:41:13                             Main Document
Debtor 1   Derek J. Gamlin
                                                                 Pg 2 of 148
Debtor 2   Amy Gamlin                                                                                Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years
                                                                                               DBA Amy's Cake Pop Shop and Boozy Bites
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 7615 Lansdowne Avenue
                                 Saint Louis, MO 63119
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Saint Louis
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
              Case 20-44547               Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                             Main Document
Debtor 1    Derek J. Gamlin
                                                                     Pg 3 of 148
Debtor 2    Amy Gamlin                                                                                    Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                                                                                                                  Brother and
                                                                                                                                                  Business
                                              Debtor      Lucas Gamlin                                                 Relationship to you        Partner
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              Case 20-44547                 Doc 1     Filed 09/23/20 Entered 09/23/20 11:41:13                                 Main Document
Debtor 1    Derek J. Gamlin
                                                                  Pg 4 of 148
Debtor 2    Amy Gamlin                                                                                     Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?

                                      Yes.     Name and location of business

     A sole proprietorship is a
     business you operate as                   Amy's Cake Pops Shop and Boozy Bites
     an individual, and is not a               Name of business, if any
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               7615 Landsdowne Avenue
     If you have more than one                 Saint Louis, MO 63119
     sole proprietorship, use a
     separate sheet and attach                 Number, Street, City, State & ZIP Code
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
              Case 20-44547                Doc 1        Filed 09/23/20 Entered 09/23/20 11:41:13                            Main Document
Debtor 1    Derek J. Gamlin
                                                                    Pg 5 of 148
Debtor 2    Amy Gamlin                                                                                 Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              Case 20-44547               Doc 1      Filed 09/23/20 Entered 09/23/20 11:41:13                                  Main Document
Debtor 1    Derek J. Gamlin
                                                                 Pg 6 of 148
Debtor 2    Amy Gamlin                                                                                    Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Derek J. Gamlin                                               /s/ Amy Gamlin
                                 Derek J. Gamlin                                                   Amy Gamlin
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     September 23, 2020                                Executed on     September 23, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
             Case 20-44547              Doc 1            Filed 09/23/20 Entered 09/23/20 11:41:13                             Main Document
Debtor 1   Derek J. Gamlin
                                                                     Pg 7 of 148
Debtor 2   Amy Gamlin                                                                                     Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ David M. Dare                                                  Date         September 23, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                David M. Dare 35965
                                Printed name

                                Herren, Dare & Streett
                                Firm name

                                439 S. Kirkwood Road, Suite 204
                                St. Louis, MO 63122
                                Number, Street, City, State & ZIP Code

                                Contact phone     314-965-3373                               Email address         hdsstl@hdsstl.com
                                35965 MO
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Case 20-44547      Doc 1    Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                        Pg 8 of 148




                                               Certificate Number: 15317-MOE-CC-034786879


                                                              15317-MOE-CC-034786879




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 18, 2020, at 11:23 o'clock AM PDT, Amy L Gamlin
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
 111 to provide credit counseling in the Eastern District of Missouri, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   August 18, 2020                        By:      /s/Eunice Francia


                                               Name: Eunice Francia


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
Case 20-44547      Doc 1    Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                        Pg 9 of 148




                                               Certificate Number: 15317-MOE-CC-034786875


                                                              15317-MOE-CC-034786875




                    CERTIFICATE OF COUNSELING

I CERTIFY that on August 18, 2020, at 11:23 o'clock AM PDT, Derek J Gamlin
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
 111 to provide credit counseling in the Eastern District of Missouri, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   August 18, 2020                        By:      /s/Eunice Francia


                                               Name: Eunice Francia


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
              Case 20-44547                      Doc 1           Filed 09/23/20 Entered 09/23/20 11:41:13                                                    Main Document
                                                                            Pg 10 of 148
 Fill in this information to identify your case:

 Debtor 1                   Derek J. Gamlin
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Amy Gamlin
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             485,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              69,746.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             554,746.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,305,858.95

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $             756,336.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          6,859,913.28


                                                                                                                                     Your total liabilities $             8,922,108.23


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                8,990.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              11,523.00

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                         Main Document
 Debtor 1      Derek J. Gamlin
                                                                       Pg 11 of 148
 Debtor 2      Amy Gamlin                                                                 Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            756,336.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              7,937.45

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            764,273.45




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 20-44547                       Doc 1                Filed 09/23/20 Entered 09/23/20 11:41:13                                    Main Document
                                                                                   Pg 12 of 148
 Fill in this information to identify your case and this filing:

 Debtor 1                    Derek J. Gamlin
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Amy Gamlin
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF MISSOURI

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        7615 Lansdowne Avenue                                                          Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Saint Louis                       MO        63119-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $350,000.00                $350,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only                              Ten. by Entireties
        Saint Louis                                                                    Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 20-44547                       Doc 1                Filed 09/23/20 Entered 09/23/20 11:41:13                                     Main Document
 Debtor 1        Derek J. Gamlin
                                                                                  Pg 13 of 148
 Debtor 2        Amy Gamlin                                                                                                 Case number (if known)

       If you own or have more than one, list here:
 1.2                                                                       What is the property? Check all that apply
       83-2B Roanda Beach Road                                                    Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                         the amount of any secured claims on Schedule D:
                                                                                  Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                  Condominium or cooperative

                                                                                  Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
       Lake Ozark                        MO        65049-0000                     Land                                            entire property?          portion you own?
       City                              State              ZIP Code              Investment property                                      $60,000.00                 $60,000.00
                                                                                  Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  Other                                           (such as fee simple, tenancy by the entireties, or
                                                                           Who has an interest in the property? Check one         a life estate), if known.
                                                                                  Debtor 1 only                                   Ten. by Entireties
       Camden                                                                     Debtor 2 only
       County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                  At least one of the debtors and another              (see instructions)
                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number:




       If you own or have more than one, list here:
 1.3                                                                       What is the property? Check all that apply
       105-1A Roanda Beach Road                                                   Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                         the amount of any secured claims on Schedule D:
                                                                                  Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                  Condominium or cooperative

                                                                                  Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
       Lake Ozark                        MO        65049-0000                     Land                                            entire property?          portion you own?
       City                              State              ZIP Code              Investment property                                      $75,000.00                 $75,000.00
                                                                                  Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                  Other                                           (such as fee simple, tenancy by the entireties, or
                                                                           Who has an interest in the property? Check one         a life estate), if known.
                                                                                  Debtor 1 only                                   Ten. by Entireties
       Camden                                                                     Debtor 2 only
       County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                  At least one of the debtors and another              (see instructions)
                                                                           Other information you wish to add about this item, such as local
                                                                           property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $485,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                          Schedule A/B: Property                                                                           page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 20-44547                  Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                            Main Document
 Debtor 1        Derek J. Gamlin
                                                                       Pg 14 of 148
 Debtor 2        Amy Gamlin                                                                                         Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Jeep                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Wrangler                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2018                                            Debtor 2 only                                            Current value of the     Current value of the
         Approximate mileage:                  16,000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $26,700.00                 $26,700.00
                                                                     (see instructions)



  3.2    Make:       Cadillac                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Escalade                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
         Approximate mileage:                  95,000                Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $18,000.00                 $18,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Premier                                   Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Pontoon 27.5                                    Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only
                                                                                                                              Current value of the     Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?         portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                             $12,000.00                  $12,000.00
         27 Foot                                                     (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $56,700.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Bed, Couches, Chairs, Tables, Refrigerator, Stove, Steamer,
                                    Dishwasher and Microwave.                                                                                                       $1,000.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                      Main Document
 Debtor 1       Derek J. Gamlin
                                                                       Pg 15 of 148
 Debtor 2       Amy Gamlin                                                                          Case number (if known)

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    4 TV's, 4 Computers, Cell Phones, IPads and X-Box.                                                           $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Signed Jerseys                                                                                                   $50.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Golf Clubs and Elliptical.                                                                                       $50.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Regular Clothes and Purse.                                                                                     $300.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Wedding Ring                                                                                                 $3,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    2 Dogs and 1 Cat.                                                                                                  $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....




Official Form 106A/B                                                 Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 20-44547                             Doc 1               Filed 09/23/20 Entered 09/23/20 11:41:13                                  Main Document
 Debtor 1         Derek J. Gamlin
                                                                                      Pg 16 of 148
 Debtor 2         Amy Gamlin                                                                                                  Case number (if known)


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $5,400.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        No
        Yes................................................................................................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Busey Bank                                                            $100.00



                                              17.2.       Checking                                Busey Bank                                                            $100.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  Gamlin 3, LLC                                                                      50          %                          $0.00


                                                  Gamlin, LLC                                                                        50          %                          $0.00


                                                  Sub Zero, Inc.                                                                     50          %                          $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:




Official Form 106A/B                                                                       Schedule A/B: Property                                                           page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
             Case 20-44547                     Doc 1        Filed 09/23/20 Entered 09/23/20 11:41:13                           Main Document
 Debtor 1         Derek J. Gamlin
                                                                       Pg 17 of 148
 Debtor 2         Amy Gamlin                                                                               Case number (if known)

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                       Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............  Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                     Four 529 Plans                                                                                              $6,000.00


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
      No
        Yes. Give specific information about them...

                                                Liquor Licenses- Will not be renewed.                                                                  $0.00


 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                    Beneficiary:                       Surrender or refund
                                                                                                                                     value:

Official Form 106A/B                                                 Schedule A/B: Property                                                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
             Case 20-44547                       Doc 1            Filed 09/23/20 Entered 09/23/20 11:41:13                                                     Main Document
 Debtor 1        Derek J. Gamlin
                                                                             Pg 18 of 148
 Debtor 2        Amy Gamlin                                                                                                      Case number (if known)


                                             John Hancock                                                             Derek Gamlin                                                 $0.00


                                             John Hancock                                                             Amy Gamlin                                                   $0.00


                                             Securian                                                                 Derek Gamlin                                             $801.00


                                             Securian                                                                 Derek Gamlin                                             $645.00


                                             Securian                                                                 Derek Gamlin                                                 $0.00


                                             Securian                                                                 Derek Gamlin                                                 $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                          Claim for negligence and breach of fiduciary duty by financial
                                                          advisor Ronald Sadler and Small Business Associates, LLC.                                                          Unknown


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $7,646.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
             Case 20-44547                         Doc 1             Filed 09/23/20 Entered 09/23/20 11:41:13                                                   Main Document
 Debtor 1         Derek J. Gamlin
                                                                                Pg 19 of 148
 Debtor 2         Amy Gamlin                                                                                                            Case number (if known)


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................             $485,000.00
 56. Part 2: Total vehicles, line 5                                                                           $56,700.00
 57. Part 3: Total personal and household items, line 15                                                       $5,400.00
 58. Part 4: Total financial assets, line 36                                                                   $7,646.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $69,746.00              Copy personal property total          $69,746.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                       $554,746.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                           page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
              Case 20-44547                  Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                              Main Document
                                                                       Pg 20 of 148
 Fill in this information to identify your case:

 Debtor 1                 Derek J. Gamlin
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Amy Gamlin
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      Jeep Wrangler                                                   $2,650.00                                  $2,650.00     RSMo § 513.440
      Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Jeep Wrangler                                                   $1,200.00                                  $1,200.00     RSMo § 513.430.1(3)
      Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Jeep Wrangler                                                   $6,000.00                                  $6,000.00     RSMo § 513.430.1(5)
      Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Household Goods                                                 $3,000.00                                  $3,000.00     RSMo § 513.430.1(1)
      Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      7615 Landsdowne Avenue, St. Louis,                             $15,000.00                                $15,000.00      RSMo § 513.475
      MO 63119
      Line from Schedule A/B:                                                              100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                 Main Document
                                                                       Pg 21 of 148
 Debtor 1    Derek J. Gamlin
 Debtor 2    Amy Gamlin                                                                                  Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     401K                                                                   $0.00                                                 RSMo § 513.430.1(10)(e)
     Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding Ring                                                     $1,500.00                                  $1,500.00        RSMo § 513.430.1(2)
     Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Furs and Jewelry                                                    $500.00                                   $500.00        RSMo § 513.430.1(2)
     Line from Schedule A/B:
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-44547                       Doc 1       Filed 09/23/20 Entered 09/23/20 11:41:13                                    Main Document
                                                                         Pg 22 of 148
 Fill in this information to identify your case:

 Debtor 1                   Derek J. Gamlin
                            First Name                        Middle Name                      Last Name

 Debtor 2                   Amy Gamlin
 (Spouse if, filing)        First Name                        Middle Name                      Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                                        Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                             Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As    Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                   Do not deduct the      that supports this      portion
                                                                                                             value of collateral.   claim                   If any
 2.1     Home Point Financial                       Describe the property that secures the claim:                $76,942.00               $75,000.00            $1,942.00
         Creditor's Name                            105 1-a Roanda Beach Drive
                                                    Lake Ozark, Mo. 65049
         11511 Luna Road
                                                    As of the date you file, the claim is: Check all that
         Suite 200                                  apply.
         Dallas, TX 75234                               Contingent
         Number, Street, City, State & Zip Code         Unliquidated
                                                        Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
     Debtor 1 only                                      An agreement you made (such as mortgage or secured
     Debtor 2 only                                       car loan)
       Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another            Judgment lien from a lawsuit
       Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred          2018                        Last 4 digits of account number        8072

 2.2     PHH Mortgage                               Describe the property that secures the claim:                $22,811.00               $60,000.00                     $0.00
         Creditor's Name                            83-2B Roanda Beach Road Lake
                                                    Ozark, MO 65049 Camden County
                                                    As of the date you file, the claim is: Check all that
         1 Mortgage Way                             apply.
         Mount Laurel, NJ 08054                         Contingent
         Number, Street, City, State & Zip Code         Unliquidated
                                                        Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
     Debtor 1 only                                      An agreement you made (such as mortgage or secured
     Debtor 2 only                                       car loan)
       Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another            Judgment lien from a lawsuit
       Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred          8/2006                      Last 4 digits of account number        7488


Official Form 106D                                  Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 20-44547                        Doc 1        Filed 09/23/20 Entered 09/23/20 11:41:13                                 Main Document
                                                                          Pg 23 of 148
 Debtor 1 Derek J. Gamlin                                                                                     Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Amy Gamlin
               First Name                  Middle Name                      Last Name


         Simmons First National
 2.3                                                Describe the property that secures the claim:                   $909,000.00        $450,000.00    $459,000.00
         Bank
         Creditor's Name                            Second DOT on Residence and
                                                    105-1A Roanda BeachRoad
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 7009                              apply.
         Pine Bluff, AR 71601                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2017                        Last 4 digits of account number


         St. Louis Community
 2.4                                                                                                                 $21,511.00         $18,000.00       $3,511.00
         Credit Union                               Describe the property that secures the claim:
         Creditor's Name                            2014 Cadillac Escalade 95,000 miles

                                                    As of the date you file, the claim is: Check all that
         3651 Forest Park Avenue                    apply.
         Saint Louis, MO 63108                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          2018                        Last 4 digits of account number         2740




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 20-44547                        Doc 1        Filed 09/23/20 Entered 09/23/20 11:41:13                                          Main Document
                                                                          Pg 24 of 148
 Debtor 1 Derek J. Gamlin                                                                                     Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Amy Gamlin
               First Name                  Middle Name                      Last Name


         St. Louis Community
 2.5                                                Describe the property that secures the claim:                    $20,241.95                 $12,000.00            $8,241.95
         Credit Union
         Creditor's Name                            2007 Premier Pontoon 27.5
                                                    27 Foot
                                                    As of the date you file, the claim is: Check all that
         3651 Forest Park Avenue                    apply.
         Saint Louis, MO 63108                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         2740

 2.6     Suntrust Mortgage                          Describe the property that secures the claim:                   $255,353.00                $350,000.00                  $0.00
         Creditor's Name                            7615 Lansdowne Avenue Saint
                                                    Louis, MO 63119 Saint Louis
                                                    County
                                                    As of the date you file, the claim is: Check all that
         1001 Semmes Avenue                         apply.
         Richmond, VA 23224                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          11/2010                     Last 4 digits of account number         6202


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,305,858.95
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $1,305,858.95

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          Britton Jobe
          PO Box 10327                                                                                Last 4 digits of account number
          Springfield, MO 65808




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                    page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
               Case 20-44547                 Doc 1           Filed 09/23/20 Entered 09/23/20 11:41:13                                       Main Document
                                                                        Pg 25 of 148
 Fill in this information to identify your case:

 Debtor 1                     Derek J. Gamlin
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Amy Gamlin
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
                                                                                                                            $260,000.0
 2.1          Internal Revenue Service                               Last 4 digits of account number                                 0       $260,000.00                    $0.00
              Priority Creditor's Name
              Insolvency 5334 STL                                    When was the debt incurred?           2019
              P.O. Box 7346
              Philadelphia, PA 19101
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        2019 Business Payroll Taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              29688                                           Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                     Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 26 of 148
 Debtor 2 Amy Gamlin                                                                                       Case number (if known)

                                                                                                                           $376,336.0
 2.2       Missouri Department of Revenue                            Last 4 digits of account number                                0    $376,336.00              $0.00
           Priority Creditor's Name
           Taxation Division                                         When was the debt incurred?         2018
           PO Box 3800
           Jefferson City, MO 65105
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2018 Sales Tax

 2.3       Missouri Department of Revenue                            Last 4 digits of account number                       $50,000.00     $50,000.00              $0.00
           Priority Creditor's Name
           Taxation Division                                         When was the debt incurred?         2019
           PO Box 3800
           Jefferson City, MO 65105
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2019 Sales Tax

 2.4       Missouri Department of Revenue                            Last 4 digits of account number                       $70,000.00     $70,000.00              $0.00
           Priority Creditor's Name
           Taxation Division                                         When was the debt incurred?         2020
           PO Box 3800
           Jefferson City, MO 65105
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           2020 Sales Tax


 Part 2:      List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                            Main Document
 Debtor 1 Derek J. Gamlin
                                                                        Pg 27 of 148
 Debtor 2 Amy Gamlin                                                                                       Case number (if known)


 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        A Closer Look                                             Last 4 digits of account number                                                                        $514.94
            Nonpriority Creditor's Name
            PO Box 936612                                             When was the debt incurred?
            Atlanta, GA 31193
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                       Other. Specify    Business


 4.2        A Closer Look                                             Last 4 digits of account number                                                                        $602.61
            Nonpriority Creditor's Name
            PO Box 936612                                             When was the debt incurred?
            Atlanta, GA 31193
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                       Other. Specify    Business


 4.3        A Closer Look                                             Last 4 digits of account number                                                                        $538.61
            Nonpriority Creditor's Name
            PO Box 936612                                             When was the debt incurred?
            Atlanta, GA 31193
            Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                             Contingent
               Debtor 2 only                                             Unliquidated
               Debtor 1 and Debtor 2 only                                Disputed
               At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                   Student loans
            debt                                                         Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                           report as priority claims

               No                                                        Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                       Other. Specify    Business




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 28 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.4      Ameren UE                                                  Last 4 digits of account number       0135                                             $3,926.82
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis, MO 63166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities


 4.5      Ameren UE                                                  Last 4 digits of account number       0123                                             $1,338.70
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis, MO 63166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities


 4.6      Ameren UE                                                  Last 4 digits of account number       6147                                             $3,405.71
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis, MO 63166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 29 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.7      Ameren UE                                                  Last 4 digits of account number       0207                                               $386.77
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis,, MO 63166-6529
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities


 4.8      Ameren UE                                                  Last 4 digits of account number                                                        $8,820.97
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis,, MO 63166-6529
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   236 N. Euclid Utilities


 4.9      Ameren UE                                                  Last 4 digits of account number                                                          $827.31
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis,, MO 63166-6529
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   308 N. Euclid Utilities




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 30 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 0        Ameren UE                                                  Last 4 digits of account number                                                        $3,685.98
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis,, MO 63166-6529
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   232 N. Euclid Utilities


 4.1
 1        Ameren UE                                                  Last 4 digits of account number                                                        $4,940.06
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis,, MO 63166-6529
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   240 N. Euclid Utilities


 4.1
 2        Ameren UE                                                  Last 4 digits of account number                                                      $17,770.82
          Nonpriority Creditor's Name
          P.O. Box 66529                                             When was the debt incurred?
          St. Louis,, MO 63166-6529
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   39 N. Euclid Utilities




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 31 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 3        American Express                                           Last 4 digits of account number       1006                                           $24,223.38
          Nonpriority Creditor's Name
          P.O. Box 981535                                            When was the debt incurred?           2017
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Credit Card


 4.1
 4        American Express                                           Last 4 digits of account number       1003                                             $6,968.55
          Nonpriority Creditor's Name
          P.O. Box 981535                                            When was the debt incurred?           2014
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Credit Card for Gamlin, LLC.


 4.1
 5        American Express                                           Last 4 digits of account number       4004                                             $1,782.50
          Nonpriority Creditor's Name
          P.O. Box 981535                                            When was the debt incurred?           2014
          El Paso, TX 79998
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business Credit Card for Sub Zero, Inc.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 32 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 6        Andrew Bernard Gamlin                                      Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          12381 Mentz Hill                                           When was the debt incurred?
          Saint Louis, MO 63128
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 7        BB&T                                                       Last 4 digits of account number       0115                                           $32,948.91
          Nonpriority Creditor's Name
          200 W. 2nd Street                                          When was the debt incurred?           2017
          Winston Salem, NC 27101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 8        Bertarelli                                                 Last 4 digits of account number                                                        $1,183.05
          Nonpriority Creditor's Name
          1927 Marconi                                               When was the debt incurred?
          Saint Louis, MO 63110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 33 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 9        Bertarelli                                                 Last 4 digits of account number                                                          $752.02
          Nonpriority Creditor's Name
          1927 Marconi                                               When was the debt incurred?
          Saint Louis, MO 63110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.2
 0        Bertarelli                                                 Last 4 digits of account number                                                          $633.62
          Nonpriority Creditor's Name
          1927 Marconi                                               When was the debt incurred?
          Saint Louis, MO 63110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.2
 1        Best Buy Credit Card                                       Last 4 digits of account number       7117                                           $10,250.35
          Nonpriority Creditor's Name
          PO Box 9001007                                             When was the debt incurred?
          Louisville, KY 40290
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 34 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.2
 2        Biologix                                                   Last 4 digits of account number                                                          $484.50
          Nonpriority Creditor's Name
          1561 Fairview Ave.                                         When was the debt incurred?
          Saint Louis, MO 63132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.2
 3        Biologix                                                   Last 4 digits of account number                                                          $647.25
          Nonpriority Creditor's Name
          1561 Fairview Ave.                                         When was the debt incurred?
          Saint Louis, MO 63132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.2
 4        Biologix                                                   Last 4 digits of account number                                                          $125.00
          Nonpriority Creditor's Name
          1561 Fairview Ave.                                         When was the debt incurred?
          Saint Louis, MO 63132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 35 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.2
 5        BJC HealthCare                                             Last 4 digits of account number       6615                                               $350.00
          Nonpriority Creditor's Name
          PO Box 958410                                              When was the debt incurred?
          Saint Louis, MO 63195
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 6        BJC HealthCare                                             Last 4 digits of account number       1992                                             $2,366.95
          Nonpriority Creditor's Name
          PO Box 958410                                              When was the debt incurred?
          Saint Louis, MO 63195
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 7        Brad Butler                                                Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          455 Sovereign Court                                        When was the debt incurred?
          Ballwin, MO 63011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 36 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.2
 8        Brett Hull                                                 Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          7368 Harlow Drive                                          When was the debt incurred?
          College Grove, TN 37046
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.2
 9        Brian Butler                                               Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          13310 Kings Glen Drive                                     When was the debt incurred?
          Saint Louis, MO 63131
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.3
 0        Bryan Cave                                                 Last 4 digits of account number                                                        $5,741.40
          Nonpriority Creditor's Name
          PO Box 503089                                              When was the debt incurred?
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 37 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.3
 1        Bryan Cave                                                 Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          PO Box 503089                                              When was the debt incurred?
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.3
 2        Bryan Cave                                                 Last 4 digits of account number                                                      $35,518.20
          Nonpriority Creditor's Name
          PO Box 503089                                              When was the debt incurred?
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.3
 3        Burnes-Citadel Security Co.                                Last 4 digits of account number                                                          $164.85
          Nonpriority Creditor's Name
          5027 Columbia Ave.                                         When was the debt incurred?
          Saint Louis, MO 63139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 38 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.3
 4        Burnes-Citadel Security Co.                                Last 4 digits of account number                                                          $137.85
          Nonpriority Creditor's Name
          5027 Columbia Ave.                                         When was the debt incurred?
          Saint Louis, MO 63139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.3
 5        Burnes-Citadel Security Co.                                Last 4 digits of account number                                                          $509.70
          Nonpriority Creditor's Name
          5027 Columbia Ave.                                         When was the debt incurred?
          Saint Louis, MO 63139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.3
 6        Capital One                                                Last 4 digits of account number       9315                                             $4,623.00
          Nonpriority Creditor's Name
          P.O. Box 71083                                             When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 39 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.3
 7        Capital One                                                Last 4 digits of account number       8928                                             $3,069.12
          Nonpriority Creditor's Name
          P.O. Box 71083                                             When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3
 8        Charter Spectrum                                           Last 4 digits of account number                                                        $2,102.42
          Nonpriority Creditor's Name
          PO Box 790086                                              When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.3
 9        Charter Spectrum                                           Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          PO Box 790086                                              When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 40 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.4
 0        Charter Spectrum                                           Last 4 digits of account number                                                          $530.66
          Nonpriority Creditor's Name
          PO Box 790086                                              When was the debt incurred?
          Saint Louis, MO 63179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.4
 1        Chloe Cohen                                                Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          3000 Olympic Blvd.                                         When was the debt incurred?
          Ste. 1310
          Santa Monica, CA 90404
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.4
 2        Chuck Jackson                                              Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          5781 Kingsbury Drive                                       When was the debt incurred?
          Saint Louis, MO 63112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 41 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.4
 3        Citi Cards                                                 Last 4 digits of account number       8814                                             $5,505.52
          Nonpriority Creditor's Name
          P.O. Box 6500                                              When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4
 4        Citi Cards                                                 Last 4 digits of account number       5064                                           $21,538.73
          Nonpriority Creditor's Name
          P.O. Box 6500                                              When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4
 5        Clean Uniform Co.                                          Last 4 digits of account number                                                        $5,771.16
          Nonpriority Creditor's Name
          1316 S. Seventh Street                                     When was the debt incurred?
          Saint Louis, MO 63104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 42 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.4
 6        Clean Uniform Co.                                          Last 4 digits of account number                                                        $3,840.06
          Nonpriority Creditor's Name
          1316 S. Seventh Street                                     When was the debt incurred?
          Saint Louis, MO 63104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.4
 7        Clean Uniform Co.                                          Last 4 digits of account number                                                        $6,636.72
          Nonpriority Creditor's Name
          1316 S. Seventh Street                                     When was the debt incurred?
          Saint Louis, MO 63104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.4
 8        Comenity Bank                                              Last 4 digits of account number       6024                                             $6,914.83
          Nonpriority Creditor's Name
          PO Box 182273                                              When was the debt incurred?
          Columbus, OH 43218-2273
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 43 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.4
 9        Creative Entourage                                         Last 4 digits of account number                                                      $86,733.82
          Nonpriority Creditor's Name
          109 S. Edward Court                                        When was the debt incurred?
          Eureka, MO 63025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.5
 0        Creative Entourage                                         Last 4 digits of account number                                                      $43,637.08
          Nonpriority Creditor's Name
          109 S. Edward Court                                        When was the debt incurred?
          Eureka, MO 63025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.5
 1        Creative Entourage                                         Last 4 digits of account number                                                      $30,121.65
          Nonpriority Creditor's Name
          109 S. Edward Court                                        When was the debt incurred?
          Eureka, MO 63025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 44 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.5
 2        DCRS Solutions                                             Last 4 digits of account number                                                          $429.00
          Nonpriority Creditor's Name
          2605 Metro Blvd.                                           When was the debt incurred?
          Maryland Heights, MO 63043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.5
 3        DCRS Solutions                                             Last 4 digits of account number                                                          $878.00
          Nonpriority Creditor's Name
          2605 Metro Blvd.                                           When was the debt incurred?
          Maryland Heights, MO 63043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.5
 4        DCRS Solutions                                             Last 4 digits of account number                                                        $1,626.00
          Nonpriority Creditor's Name
          2605 Metro Blvd.                                           When was the debt incurred?
          Maryland Heights, MO 63043
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 45 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.5
 5        Dennis & Rhonda Kaiser                                     Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          2800 Scenic Lake Drive                                     When was the debt incurred?
          New Athens, IL 62264
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.5
 6        Direct TV                                                  Last 4 digits of account number                                                        $1,626.00
          Nonpriority Creditor's Name
          PO Box 5006                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.5
 7        Direct TV                                                  Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          PO Box 5006                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 46 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.5
 8        Direct TV                                                  Last 4 digits of account number                                                        $3,008.00
          Nonpriority Creditor's Name
          PO Box 5006                                                When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.5
 9        ECOLAB                                                     Last 4 digits of account number                                                            $88.00
          Nonpriority Creditor's Name
          P.O. Box 70343                                             When was the debt incurred?
          Chicago,, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.6
 0        ECOLAB                                                     Last 4 digits of account number                                                          $383.00
          Nonpriority Creditor's Name
          P.O. Box 70343                                             When was the debt incurred?
          Chicago,, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 47 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.6
 1        ECOLAB                                                     Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          P.O. Box 70343                                             When was the debt incurred?
          Chicago,, IL 60673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.6
 2        Edward Don                                                 Last 4 digits of account number                                                          $460.00
          Nonpriority Creditor's Name
          2562 Paysphere Circle                                      When was the debt incurred?
          Chicago, IL 60674
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.6
 3        Elizabeth Arway                                            Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          109 S. Edward Court                                        When was the debt incurred?
          Eureka, MO 63025
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 48 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.6
 4        FCCI Insurance                                             Last 4 digits of account number                                                        $4,212.00
          Nonpriority Creditor's Name
          PO Box 405563                                              When was the debt incurred?
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.6
 5        FCCI Insurance                                             Last 4 digits of account number                                                        $4,662.00
          Nonpriority Creditor's Name
          PO Box 405563                                              When was the debt incurred?
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.6
 6        FCCI Insurance                                             Last 4 digits of account number                                                        $5,550.00
          Nonpriority Creditor's Name
          PO Box 405563                                              When was the debt incurred?
          Atlanta, GA 30384
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 49 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.6
 7        First Bank                                                 Last 4 digits of account number       6970                                             $7,883.95
          Nonpriority Creditor's Name
          PO Box 2557                                                When was the debt incurred?
          Omaha, NE 68103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6
 8        Forest Park                                                Last 4 digits of account number                                                    $1,000,000.00
          Nonpriority Creditor's Name
          7456 Washington Street                                     When was the debt incurred?
          Forest Park, IL 60130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Landlord for Gamlin 3, LLC


 4.6
 9        Fortune Fish Co.                                           Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          PO Box 203                                                 When was the debt incurred?
          Bedford Park, IL 60499
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 50 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.7
 0        Fortune Fish Co.                                           Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          PO Box 203                                                 When was the debt incurred?
          Bedford Park, IL 60499
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.7
 1        Fortune Fish Co.                                           Last 4 digits of account number                                                        $1,384.00
          Nonpriority Creditor's Name
          PO Box 203                                                 When was the debt incurred?
          Bedford Park, IL 60499
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.7
 2        Glazers                                                    Last 4 digits of account number                                                        $3,616.00
          Nonpriority Creditor's Name
          1 Glazers Way                                              When was the debt incurred?
          Saint Charles, MO 63301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 51 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.7
 3        Glazers                                                    Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          1 Glazers Way                                              When was the debt incurred?
          Saint Charles, MO 63301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.7
 4        Glazers                                                    Last 4 digits of account number                                                      $32,121.00
          Nonpriority Creditor's Name
          1 Glazers Way                                              When was the debt incurred?
          Saint Charles, MO 63301
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.7
 5        Gravity Drain Services                                     Last 4 digits of account number                                                          $825.00
          Nonpriority Creditor's Name
          1864 Cottonwood Drive                                      When was the debt incurred?
          Imperial, MO 63052
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 52 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.7
 6        Great America Financial                                    Last 4 digits of account number                                                      $32,001.37
          Nonpriority Creditor's Name
          2000 Warrington Way, Suite 150                             When was the debt incurred?
          Louisville, KY 40222
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.7
 7        Green Guard                                                Last 4 digits of account number                                                          $147.00
          Nonpriority Creditor's Name
          4159 Shoreline Drive                                       When was the debt incurred?
          Earth City, MO 63045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.7
 8        Green Guard                                                Last 4 digits of account number                                                          $456.00
          Nonpriority Creditor's Name
          4159 Shoreline Drive                                       When was the debt incurred?
          Earth City, MO 63045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 53 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.7
 9        Green Guard                                                Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          4159 Shoreline Drive                                       When was the debt incurred?
          Earth City, MO 63045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.8
 0        Hoffman Brothers                                           Last 4 digits of account number                                                          $274.00
          Nonpriority Creditor's Name
          1025 Hanley Industrial Ct.                                 When was the debt incurred?
          Saint Louis, MO 63144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.8
 1        Hoffman Brothers                                           Last 4 digits of account number                                                        $2,251.00
          Nonpriority Creditor's Name
          1025 Hanley Industrial Ct.                                 When was the debt incurred?
          Saint Louis, MO 63144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 54 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.8
 2        Hoffman Brothers                                           Last 4 digits of account number                                                        $2,024.00
          Nonpriority Creditor's Name
          1025 Hanley Industrial Ct.                                 When was the debt incurred?
          Saint Louis, MO 63144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.8
 3        Hot Schedules                                              Last 4 digits of account number                                                          $567.00
          Nonpriority Creditor's Name
          6504 Bridge Point Pkwy                                     When was the debt incurred?
          Suite 425
          Austin, TX 78730
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.8
 4        Hot Schedules                                              Last 4 digits of account number                                                          $919.00
          Nonpriority Creditor's Name
          6504 Bridge Point Pkwy                                     When was the debt incurred?
          Suite 425
          Austin, TX 78730
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 55 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.8
 5        Hot Schedules                                              Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          6504 Bridge Point Pkwy                                     When was the debt incurred?
          Suite 425
          Austin, TX 78730
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.8
 6        Infiniti Financial Services                                Last 4 digits of account number       5046                                             $9,897.34
          Nonpriority Creditor's Name
          P.O. Box 894738                                            When was the debt incurred?
          Los Angeles, CA 90189
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 7        Internal Revenue Service                                   Last 4 digits of account number                                                     $260,000.00
          Nonpriority Creditor's Name
          Insolvency 5334 STL                                        When was the debt incurred?           2019
          P.O. Box 7346
          Philadelphia, PA 19101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   2019 Business Payroll Taxes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 56 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.8
 8        John Beatty                                                Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          36 N. Boyle Ave.                                           When was the debt incurred?
          Saint Louis, MO 63108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.8
 9        Karlsburger Spices                                         Last 4 digits of account number                                                          $666.00
          Nonpriority Creditor's Name
          3236 Chelsea Road                                          When was the debt incurred?
          Monticello, MN 55362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.9
 0        Karlsburger Spices                                         Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          3236 Chelsea Road                                          When was the debt incurred?
          Monticello, MN 55362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 57 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.9
 1        Karlsburger Spices                                         Last 4 digits of account number                                                            $30.00
          Nonpriority Creditor's Name
          3236 Chelsea Road                                          When was the debt incurred?
          Monticello, MN 55362
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.9
 2        Laura & Steve Pecorard                                     Last 4 digits of account number                                                      $63,005.00
          Nonpriority Creditor's Name
          1165 Sarah Matthews Lane                                   When was the debt incurred?
          Chesterfield, MO 63005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.9
 3        Lohr Distributing                                          Last 4 digits of account number                                                          $919.00
          Nonpriority Creditor's Name
          1100 S. 9th Street                                         When was the debt incurred?
          Saint Louis, MO 63104
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 58 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.9
 4        Mack Properties                                            Last 4 digits of account number                                                    $1,000,000.00
          Nonpriority Creditor's Name
          1364 E. 53rd Street                                        When was the debt incurred?
          Chicago, IL 60615
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Landlord for Sub Zero


 4.9
 5        Mack Properties                                            Last 4 digits of account number                                                     $200,000.00
          Nonpriority Creditor's Name
          1364 E. 53rd Street                                        When was the debt incurred?
          Chicago, IL 60615
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Landlord for Gamlin Office


 4.9
 6        Major Brands                                               Last 4 digits of account number                                                        $2,831.00
          Nonpriority Creditor's Name
          PO Box 840141                                              When was the debt incurred?
          Kansas City, MO 64184
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 59 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.9
 7        Major Brands                                               Last 4 digits of account number                                                        $3,698.00
          Nonpriority Creditor's Name
          PO Box 840141                                              When was the debt incurred?
          Kansas City, MO 64184
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.9
 8        Midwest Regional Bank                                      Last 4 digits of account number                                                     $900,000.00
          Nonpriority Creditor's Name
          1023 Executive Pkwy Dr,                                    When was the debt incurred?           2018
          Saint Louis, MO 63141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.9
 9        Mood Media                                                 Last 4 digits of account number                                                          $798.00
          Nonpriority Creditor's Name
          PO Box 71070                                               When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 60 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 00       Mood Media                                                 Last 4 digits of account number                                                          $712.00
          Nonpriority Creditor's Name
          PO Box 71070                                               When was the debt incurred?
          Charlotte, NC 28272
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 01       Mueller Prost                                              Last 4 digits of account number                                                        $1,072.00
          Nonpriority Creditor's Name
          7733 Forsyth Blvd.                                         When was the debt incurred?
          Suite 1200
          Saint Louis, MO 63105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 02       Mueller Prost                                              Last 4 digits of account number                                                        $2,051.00
          Nonpriority Creditor's Name
          7733 Forsyth Blvd.                                         When was the debt incurred?
          Suite 1200
          Saint Louis, MO 63105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 61 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 03       Mueller Prost                                              Last 4 digits of account number                                                          $570.00
          Nonpriority Creditor's Name
          7733 Forsyth Blvd.                                         When was the debt incurred?
          Suite 1200
          Saint Louis, MO 63105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 04       Navient                                                    Last 4 digits of account number       0079                                             $3,845.32
          Nonpriority Creditor's Name
          P.O. Box 9640                                              When was the debt incurred?
          Wilkes Barre, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loans
 4.1
 05       Navient                                                    Last 4 digits of account number                                                        $4,092.13
          Nonpriority Creditor's Name
          P.O. Box 9640                                              When was the debt incurred?
          Wilkes Barre, PA 18773-9640
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         Student Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 62 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 06       NUCO2                                                      Last 4 digits of account number                                                        $1,072.00
          Nonpriority Creditor's Name
          PO Box 417902                                              When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 07       NUCO2                                                      Last 4 digits of account number                                                        $1,715.00
          Nonpriority Creditor's Name
          PO Box 417902                                              When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 08       NUCO2                                                      Last 4 digits of account number                                                        $1,760.00
          Nonpriority Creditor's Name
          PO Box 417902                                              When was the debt incurred?
          Boston, MA 02241
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 63 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 09       Open Table                                                 Last 4 digits of account number                                                            $65.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 10       Open Table                                                 Last 4 digits of account number                                                          $654.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 11       Open Table                                                 Last 4 digits of account number                                                          $302.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 39 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 64 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 12       Orkin                                                      Last 4 digits of account number                                                            $65.00
          Nonpriority Creditor's Name
          1530 Fenpark Drive                                         When was the debt incurred?
          Fenton, MO 63026
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 13       Orkin                                                      Last 4 digits of account number                                                            $65.00
          Nonpriority Creditor's Name
          1530 Fenpark Drive                                         When was the debt incurred?
          Fenton, MO 63026
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 14       Orkin                                                      Last 4 digits of account number                                                            $95.00
          Nonpriority Creditor's Name
          1530 Fenpark Drive                                         When was the debt incurred?
          Fenton, MO 63026
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 40 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 65 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 15       Paycor                                                     Last 4 digits of account number                                                      $11,653.00
          Nonpriority Creditor's Name
          4811 Montgomery Road                                       When was the debt incurred?
          Cincinnati, OH 45212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 16       Paycor                                                     Last 4 digits of account number                                                          $518.00
          Nonpriority Creditor's Name
          4811 Montgomery Road                                       When was the debt incurred?
          Cincinnati, OH 45212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 17       Paycor                                                     Last 4 digits of account number                                                        $1,970.00
          Nonpriority Creditor's Name
          4811 Montgomery Road                                       When was the debt incurred?
          Cincinnati, OH 45212
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 41 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 66 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 18       Pinnacle Imports                                           Last 4 digits of account number                                                          $937.00
          Nonpriority Creditor's Name
          6300 Know Industrial Drive                                 When was the debt incurred?
          Saint Louis, MO 63139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 19       Pinnacle Imports                                           Last 4 digits of account number                                                        $2,877.00
          Nonpriority Creditor's Name
          6300 Know Industrial Drive                                 When was the debt incurred?
          Saint Louis, MO 63139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 20       Pinnacle Imports                                           Last 4 digits of account number                                                        $1,131.00
          Nonpriority Creditor's Name
          6300 Know Industrial Drive                                 When was the debt incurred?
          Saint Louis, MO 63139
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 42 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 67 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 21       Power Play Beverage                                        Last 4 digits of account number                                                          $837.00
          Nonpriority Creditor's Name
          2105 Penta Drive                                           When was the debt incurred?
          High Ridge, MO 63049
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 22       Power Play Beverage                                        Last 4 digits of account number                                                          $649.00
          Nonpriority Creditor's Name
          2105 Penta Drive                                           When was the debt incurred?
          High Ridge, MO 63049
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 23       Power Play Beverage                                        Last 4 digits of account number                                                        $1,716.00
          Nonpriority Creditor's Name
          2105 Penta Drive                                           When was the debt incurred?
          High Ridge, MO 63049
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 43 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 68 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 24       Premier Valet                                              Last 4 digits of account number                                                        $1,300.00
          Nonpriority Creditor's Name
          1851 Park Court                                            When was the debt incurred?
          Saint Louis, MO 63146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 25       Premier Valet                                              Last 4 digits of account number                                                        $1,300.00
          Nonpriority Creditor's Name
          1851 Park Court                                            When was the debt incurred?
          Saint Louis, MO 63146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 26       Redbrick Mgmt                                              Last 4 digits of account number                                                    $1,000,000.00
          Nonpriority Creditor's Name
          393 N. Euclid Ave.                                         When was the debt incurred?
          300
          Saint Louis, MO 63108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Landlord for Gamlin, LLC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 44 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 69 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 27       Ryan Denney                                                Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          1207 Oakshire Lane                                         When was the debt incurred?
          Saint Louis, MO 63122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 28       Show Me Beverage                                           Last 4 digits of account number                                                          $599.00
          Nonpriority Creditor's Name
          618 Spirit Drive                                           When was the debt incurred?
          Suite 125
          Chesterfield, MO 63005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 29       Show Me Beverage                                           Last 4 digits of account number                                                          $429.00
          Nonpriority Creditor's Name
          618 Spirit Drive                                           When was the debt incurred?
          Suite 125
          Chesterfield, MO 63005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 45 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 70 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 30       Show Me Beverage                                           Last 4 digits of account number                                                            $70.00
          Nonpriority Creditor's Name
          618 Spirit Drive                                           When was the debt incurred?
          Suite 125
          Chesterfield, MO 63005
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 31       Simmons First National Bank                                Last 4 digits of account number       2017                                          $975,000.00
          Nonpriority Creditor's Name
          P.O. Box 7009                                              When was the debt incurred?
          Pine Bluff, AR 71601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 32       SMD Leasing                                                Last 4 digits of account number                                                        $1,761.00
          Nonpriority Creditor's Name
          2817 Breckenridge Ind. Ct.                                 When was the debt incurred?
          Saint Louis, MO 63144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 46 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 71 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 33       SMD Leasing                                                Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          2817 Breckenridge Ind. Ct.                                 When was the debt incurred?
          Saint Louis, MO 63144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 34       SMD Leasing                                                Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          2817 Breckenridge Ind. Ct.                                 When was the debt incurred?
          Saint Louis, MO 63144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 35       Spire                                                      Last 4 digits of account number                                                        $1,790.01
          Nonpriority Creditor's Name
          700 Market Street                                          When was the debt incurred?
          Saint Louis, MO 63101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 47 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 72 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 36       Spire                                                      Last 4 digits of account number                                                        $2,779.60
          Nonpriority Creditor's Name
          700 Market Street                                          When was the debt incurred?
          Saint Louis, MO 63101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities


 4.1
 37       Spire                                                      Last 4 digits of account number                                                        $2,967.80
          Nonpriority Creditor's Name
          700 Market Street                                          When was the debt incurred?
          Saint Louis, MO 63101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Utilities


 4.1
 38       St. Louis Blues                                            Last 4 digits of account number                                                      $18,088.00
          Nonpriority Creditor's Name
          Kiel Center Partners                                       When was the debt incurred?
          1401 Clark Ave.
          Saint Louis, MO 63103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 48 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 73 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 39       Steve Blome                                                Last 4 digits of account number                                                     $100,000.00
          Nonpriority Creditor's Name
          515 Montrechet Drive                                       When was the debt incurred?
          O Fallon, MO 63368
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 40       Summit Distribution                                        Last 4 digits of account number                                                            $55.00
          Nonpriority Creditor's Name
          3201 Rider Trail S.                                        When was the debt incurred?
          Earth City, MO 63045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 41       Summit Distribution                                        Last 4 digits of account number                                                        $1,650.00
          Nonpriority Creditor's Name
          3201 Rider Trail S.                                        When was the debt incurred?
          Earth City, MO 63045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 49 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 74 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 42       Summit Distribution                                        Last 4 digits of account number                                                          $746.00
          Nonpriority Creditor's Name
          3201 Rider Trail S.                                        When was the debt incurred?
          Earth City, MO 63045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 43       Synchrony, Care Credit                                     Last 4 digits of account number       3523                                             $7,545.33
          Nonpriority Creditor's Name
          PO Box 960061                                              When was the debt incurred?
          Orlando, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 44       Toast                                                      Last 4 digits of account number                                                          $722.00
          Nonpriority Creditor's Name
          401 Park Drive, Ste. 801                                   When was the debt incurred?
          Boston, MA 02215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 50 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 75 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 45       Toast                                                      Last 4 digits of account number                                                        $1,650.00
          Nonpriority Creditor's Name
          401 Park Drive, Ste. 801                                   When was the debt incurred?
          Boston, MA 02215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 46       Toast                                                      Last 4 digits of account number                                                          $746.00
          Nonpriority Creditor's Name
          401 Park Drive, Ste. 801                                   When was the debt incurred?
          Boston, MA 02215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 47       Tony's Family Farm                                         Last 4 digits of account number                                                          $345.00
          Nonpriority Creditor's Name
          36 Four Seasons Shopping Center                            When was the debt incurred?
          #200
          Chesterfield, MO 63017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 51 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 76 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 48       Tony's Family Farm                                         Last 4 digits of account number                                                            $80.00
          Nonpriority Creditor's Name
          36 Four Seasons Shopping Center                            When was the debt incurred?
          #200
          Chesterfield, MO 63017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 49       Tony's Family Farm                                         Last 4 digits of account number                                                          $100.00
          Nonpriority Creditor's Name
          36 Four Seasons Shopping Center                            When was the debt incurred?
          #200
          Chesterfield, MO 63017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 50       US Foods                                                   Last 4 digits of account number                                                        $4,925.00
          Nonpriority Creditor's Name
          PO Box 504854                                              When was the debt incurred?
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 52 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 77 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 51       US Foods                                                   Last 4 digits of account number                                                      $57,761.00
          Nonpriority Creditor's Name
          PO Box 504854                                              When was the debt incurred?
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 52       US Foods                                                   Last 4 digits of account number                                                      $11,480.00
          Nonpriority Creditor's Name
          PO Box 504854                                              When was the debt incurred?
          Saint Louis, MO 63150
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 53       Vendlease                                                  Last 4 digits of account number                                                      $14,570.00
          Nonpriority Creditor's Name
          8100 Sandpiper Circle #300                                 When was the debt incurred?
          Nottingham, MD 21236
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 53 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                        Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 78 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 4.1
 54        Vendlease                                                 Last 4 digits of account number                                                        $4,139.00
           Nonpriority Creditor's Name
           8100 Sandpiper Circle #300                                When was the debt incurred?
           Nottingham, MD 21236
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 55        Vendlease                                                 Last 4 digits of account number       0002                                           $35,883.28
           Nonpriority Creditor's Name
           8100 Sandpiper Circle #300                                When was the debt incurred?           2017
           Nottingham, MD 21236
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business


 4.1
 56        Vu Hoang                                                  Last 4 digits of account number                                                      $48,000.00
           Nonpriority Creditor's Name
           873 Forder Crossing Drive                                 When was the debt incurred?
           Saint Louis, MO 63129
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 54 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                          Main Document
 Debtor 1 Derek J. Gamlin
                                                                       Pg 79 of 148
 Debtor 2 Amy Gamlin                                                                                     Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Britton Jobe                                                  Line 4.131 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 PO Box 10327                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Springfield, MO 65808
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Carol Iles                                                    Line 2.2 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 221 Bolivar Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 101
 Jefferson City, MO 65101
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Jeff Ringling                                                 Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 11430 St Charles Rock Rd.                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Bridgeton, MO 63044
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 John Beatty                                                   Line 4.88 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 5501 Bischoff Ave.                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Louis, MO 63110
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Scott M. McKinnis                                             Line 4.98 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 12801 Flushing Meadows Dr.                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Ste. 101
 Saint Louis, MO 63131
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                  756,336.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  756,336.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                     7,937.45
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                6,851,975.83

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                6,859,913.28




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 55 of 55
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
               Case 20-44547                   Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                          Main Document
                                                                         Pg 80 of 148
 Fill in this information to identify your case:

 Debtor 1                  Derek J. Gamlin
                           First Name                         Middle Name              Last Name

 Debtor 2                  Amy Gamlin
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 20-44547                     Doc 1            Filed 09/23/20 Entered 09/23/20 11:41:13              Main Document
                                                                            Pg 81 of 148
 Fill in this information to identify your case:

 Debtor 1                   Derek J. Gamlin
                            First Name                           Middle Name       Last Name

 Debtor 2                   Amy Gamlin
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Gamlin 3, LLC                                                                        Schedule D, line
                                                                                                     Schedule E/F, line     4.12
                                                                                                     Schedule G
                                                                                                   Ameren UE



    3.2         Gamlin 3, LLC                                                                        Schedule D, line
                                                                                                     Schedule E/F, line     4.137
                                                                                                     Schedule G
                                                                                                   Spire



    3.3         Gamlin 3, LLC                                                                        Schedule D, line
                                                                                                     Schedule E/F, line     4.1
                                                                                                     Schedule G
                                                                                                   A Closer Look




Official Form 106H                                                             Schedule H: Your Codebtors                                Page 1 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 82 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.4      Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.18
                                                                                               Schedule G
                                                                                             Bertarelli



    3.5      Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.22
                                                                                               Schedule G
                                                                                             Biologix



    3.6      Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.30
                                                                                               Schedule G
                                                                                             Bryan Cave



    3.7      Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line   4.33
                                                                                               Schedule G
                                                                                             Burnes-Citadel Security Co.



    3.8      Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.38
                                                                                               Schedule G
                                                                                             Charter Spectrum



    3.9      Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.45
                                                                                               Schedule G
                                                                                             Clean Uniform Co.



    3.10     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.49
                                                                                               Schedule G
                                                                                             Creative Entourage



    3.11     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.52
                                                                                               Schedule G
                                                                                             DCRS Solutions




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 2 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 83 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.12     Gamlin 3, LLC                                                                      Schedule D, line
                                                                                                Schedule E/F, line   4.56
                                                                                                Schedule G
                                                                                             Direct TV



    3.13     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.59
                                                                                               Schedule G
                                                                                             ECOLAB



    3.14     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.64
                                                                                               Schedule G
                                                                                             FCCI Insurance



    3.15     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.69
                                                                                               Schedule G
                                                                                             Fortune Fish Co.



    3.16     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.72
                                                                                               Schedule G
                                                                                             Glazers



    3.17     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line   4.75
                                                                                               Schedule G
                                                                                             Gravity Drain Services



    3.18     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.77
                                                                                               Schedule G
                                                                                             Green Guard



    3.19     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.80
                                                                                               Schedule G
                                                                                             Hoffman Brothers




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 3 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 84 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.20     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.83
                                                                                               Schedule G
                                                                                             Hot Schedules



    3.21     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.89
                                                                                               Schedule G
                                                                                             Karlsburger Spices



    3.22     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.112
                                                                                               Schedule G
                                                                                             Orkin



    3.23     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.115
                                                                                               Schedule G
                                                                                             Paycor



    3.24     Gamlin 3, LLC                                                                      Schedule D, line
                                                                                                Schedule E/F, line   4.118
                                                                                               Schedule G
                                                                                             Pinnacle Imports



    3.25     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line 4.121
                                                                                               Schedule G
                                                                                             Power Play Beverage



    3.26     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.128
                                                                                               Schedule G
                                                                                             Show Me Beverage



    3.27     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.132
                                                                                               Schedule G
                                                                                             SMD Leasing




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 4 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 85 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.28     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.140
                                                                                               Schedule G
                                                                                             Summit Distribution



    3.29     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.144
                                                                                               Schedule G
                                                                                             Toast



    3.30     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.147
                                                                                               Schedule G
                                                                                             Tony's Family Farm



    3.31     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.150
                                                                                               Schedule G
                                                                                             US Foods



    3.32     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.101
                                                                                               Schedule G
                                                                                             Mueller Prost



    3.33     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.106
                                                                                               Schedule G
                                                                                             NUCO2



    3.34     Gamlin 3, LLC                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.109
                                                                                               Schedule G
                                                                                             Open Table



    3.35     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.8
                                                                                               Schedule G
                                                                                             Ameren UE




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 5 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 86 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.36     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.11
                                                                                               Schedule G
                                                                                             Ameren UE



    3.37     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.9
                                                                                               Schedule G
                                                                                             Ameren UE



    3.38     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.10
                                                                                               Schedule G
                                                                                             Ameren UE



    3.39     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.136
                                                                                               Schedule G
                                                                                             Spire



    3.40     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.2
                                                                                               Schedule G
                                                                                             A Closer Look



    3.41     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.19
                                                                                               Schedule G
                                                                                             Bertarelli



    3.42     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.23
                                                                                               Schedule G
                                                                                             Biologix



    3.43     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.31
                                                                                               Schedule G
                                                                                             Bryan Cave




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 6 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 87 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.44     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line   4.34
                                                                                               Schedule G
                                                                                             Burnes-Citadel Security Co.



    3.45     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.39
                                                                                               Schedule G
                                                                                             Charter Spectrum



    3.46     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.46
                                                                                               Schedule G
                                                                                             Clean Uniform Co.



    3.47     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.50
                                                                                               Schedule G
                                                                                             Creative Entourage



    3.48     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.53
                                                                                               Schedule G
                                                                                             DCRS Solutions



    3.49     Gamlin, LLC                                                                        Schedule D, line
                                                                                                Schedule E/F, line   4.57
                                                                                                Schedule G
                                                                                             Direct TV



    3.50     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.60
                                                                                               Schedule G
                                                                                             ECOLAB



    3.51     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.65
                                                                                               Schedule G
                                                                                             FCCI Insurance




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 7 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 88 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.52     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.70
                                                                                               Schedule G
                                                                                             Fortune Fish Co.



    3.53     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.73
                                                                                               Schedule G
                                                                                             Glazers



    3.54     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.78
                                                                                               Schedule G
                                                                                             Green Guard



    3.55     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.81
                                                                                               Schedule G
                                                                                             Hoffman Brothers



    3.56     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.84
                                                                                               Schedule G
                                                                                             Hot Schedules



    3.57     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.90
                                                                                               Schedule G
                                                                                             Karlsburger Spices



    3.58     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.113
                                                                                               Schedule G
                                                                                             Orkin



    3.59     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.116
                                                                                               Schedule G
                                                                                             Paycor




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 8 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 89 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.60     Gamlin, LLC                                                                        Schedule D, line
                                                                                                Schedule E/F, line   4.119
                                                                                               Schedule G
                                                                                             Pinnacle Imports



    3.61     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line 4.122
                                                                                               Schedule G
                                                                                             Power Play Beverage



    3.62     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.129
                                                                                               Schedule G
                                                                                             Show Me Beverage



    3.63     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.133
                                                                                               Schedule G
                                                                                             SMD Leasing



    3.64     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.141
                                                                                               Schedule G
                                                                                             Summit Distribution



    3.65     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.145
                                                                                               Schedule G
                                                                                             Toast



    3.66     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.148
                                                                                               Schedule G
                                                                                             Tony's Family Farm



    3.67     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.151
                                                                                               Schedule G
                                                                                             US Foods




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 9 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 90 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.68     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.93
                                                                                               Schedule G
                                                                                             Lohr Distributing



    3.69     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.96
                                                                                               Schedule G
                                                                                             Major Brands



    3.70     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.99
                                                                                               Schedule G
                                                                                             Mood Media



    3.71     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.124
                                                                                               Schedule G
                                                                                             Premier Valet



    3.72     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.153
                                                                                               Schedule G
                                                                                             Vendlease



    3.73     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.102
                                                                                               Schedule G
                                                                                             Mueller Prost



    3.74     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.107
                                                                                               Schedule G
                                                                                             NUCO2



    3.75     Gamlin, LLC                                                                       Schedule D, line
                                                                                               Schedule E/F, line    4.110
                                                                                               Schedule G
                                                                                             Open Table




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 10 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 91 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.76     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.14
                                                                                               Schedule G
                                                                                             American Express



    3.77     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.15
                                                                                               Schedule G
                                                                                             American Express



    3.78     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.17
                                                                                               Schedule G
                                                                                             BB&T



    3.79     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.68
                                                                                               Schedule G
                                                                                             Forest Park



    3.80     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.88
                                                                                               Schedule G
                                                                                             John Beatty



    3.81     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.94
                                                                                               Schedule G
                                                                                             Mack Properties



    3.82     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.95
                                                                                               Schedule G
                                                                                             Mack Properties



    3.83     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.126
                                                                                               Schedule G
                                                                                             Redbrick Mgmt




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 11 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 92 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.84     Lucas Gamlin                                                                      Schedule D, line   2.3
                                                                                               Schedule E/F, line
                                                                                               Schedule G
                                                                                             Simmons First National Bank



    3.85     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.153
                                                                                               Schedule G
                                                                                             Vendlease



    3.86     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.154
                                                                                               Schedule G
                                                                                             Vendlease



    3.87     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.155
                                                                                               Schedule G
                                                                                             Vendlease



    3.88     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line    4.156
                                                                                               Schedule G
                                                                                             Vu Hoang



    3.89     Lucas Gamlin                                                                      Schedule D, line
                                                                                               Schedule E/F, line 4.98
                                                                                               Schedule G
                                                                                             Midwest Regional Bank



    3.90     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.4
                                                                                               Schedule G
                                                                                             Ameren UE



    3.91     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.5
                                                                                               Schedule G
                                                                                             Ameren UE




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 12 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 93 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.92     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.6
                                                                                               Schedule G
                                                                                             Ameren UE



    3.93     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.7
                                                                                               Schedule G
                                                                                             Ameren UE



    3.94     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.135
                                                                                               Schedule G
                                                                                             Spire



    3.95     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.3
                                                                                               Schedule G
                                                                                             A Closer Look



    3.96     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.20
                                                                                               Schedule G
                                                                                             Bertarelli



    3.97     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.24
                                                                                               Schedule G
                                                                                             Biologix



    3.98     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line    4.32
                                                                                               Schedule G
                                                                                             Bryan Cave



    3.99     Sub Zero Inc.                                                                     Schedule D, line
                                                                                               Schedule E/F, line   4.35
                                                                                               Schedule G
                                                                                             Burnes-Citadel Security Co.




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 13 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 94 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.10     Sub Zero Inc.                                                                     Schedule D, line
    0                                                                                          Schedule E/F, line    4.40
                                                                                               Schedule G
                                                                                             Charter Spectrum



    3.10     Sub Zero Inc.                                                                     Schedule D, line
    1                                                                                          Schedule E/F, line    4.47
                                                                                               Schedule G
                                                                                             Clean Uniform Co.



    3.10     Sub Zero Inc.                                                                     Schedule D, line
    2                                                                                          Schedule E/F, line    4.51
                                                                                               Schedule G
                                                                                             Creative Entourage



    3.10     Sub Zero Inc.                                                                     Schedule D, line
    3                                                                                          Schedule E/F, line    4.54
                                                                                               Schedule G
                                                                                             DCRS Solutions



    3.10     Sub Zero Inc.                                                                      Schedule D, line
    4                                                                                           Schedule E/F, line   4.58
                                                                                                Schedule G
                                                                                             Direct TV



    3.10     Sub Zero Inc.                                                                     Schedule D, line
    5                                                                                          Schedule E/F, line    4.61
                                                                                               Schedule G
                                                                                             ECOLAB



    3.10     Sub Zero Inc.                                                                     Schedule D, line
    6                                                                                          Schedule E/F, line    4.66
                                                                                               Schedule G
                                                                                             FCCI Insurance



    3.10     Sub Zero Inc.                                                                     Schedule D, line
    7                                                                                          Schedule E/F, line    4.71
                                                                                               Schedule G
                                                                                             Fortune Fish Co.




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 14 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 95 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.10     Sub Zero Inc.                                                                     Schedule D, line
    8                                                                                          Schedule E/F, line    4.74
                                                                                               Schedule G
                                                                                             Glazers



    3.10     Sub Zero Inc.                                                                     Schedule D, line
    9                                                                                          Schedule E/F, line    4.79
                                                                                               Schedule G
                                                                                             Green Guard



    3.11     Sub Zero Inc.                                                                     Schedule D, line
    0                                                                                          Schedule E/F, line    4.82
                                                                                               Schedule G
                                                                                             Hoffman Brothers



    3.11     Sub Zero Inc.                                                                     Schedule D, line
    1                                                                                          Schedule E/F, line    4.85
                                                                                               Schedule G
                                                                                             Hot Schedules



    3.11     Sub Zero Inc.                                                                     Schedule D, line
    2                                                                                          Schedule E/F, line    4.91
                                                                                               Schedule G
                                                                                             Karlsburger Spices



    3.11     Sub Zero Inc.                                                                     Schedule D, line
    3                                                                                          Schedule E/F, line    4.114
                                                                                               Schedule G
                                                                                             Orkin



    3.11     Sub Zero Inc.                                                                     Schedule D, line
    4                                                                                          Schedule E/F, line    4.117
                                                                                               Schedule G
                                                                                             Paycor



    3.11     Sub Zero Inc.                                                                      Schedule D, line
    5                                                                                           Schedule E/F, line   4.120
                                                                                               Schedule G
                                                                                             Pinnacle Imports




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 15 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 96 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.11     Sub Zero Inc.                                                                     Schedule D, line
    6                                                                                          Schedule E/F, line 4.123
                                                                                               Schedule G
                                                                                             Power Play Beverage



    3.11     Sub Zero Inc.                                                                     Schedule D, line
    7                                                                                          Schedule E/F, line    4.130
                                                                                               Schedule G
                                                                                             Show Me Beverage



    3.11     Sub Zero Inc.                                                                     Schedule D, line
    8                                                                                          Schedule E/F, line    4.134
                                                                                               Schedule G
                                                                                             SMD Leasing



    3.11     Sub Zero Inc.                                                                     Schedule D, line
    9                                                                                          Schedule E/F, line    4.142
                                                                                               Schedule G
                                                                                             Summit Distribution



    3.12     Sub Zero Inc.                                                                     Schedule D, line
    0                                                                                          Schedule E/F, line    4.146
                                                                                               Schedule G
                                                                                             Toast



    3.12     Sub Zero Inc.                                                                     Schedule D, line
    1                                                                                          Schedule E/F, line    4.149
                                                                                               Schedule G
                                                                                             Tony's Family Farm



    3.12     Sub Zero Inc.                                                                     Schedule D, line
    2                                                                                          Schedule E/F, line    4.152
                                                                                               Schedule G
                                                                                             US Foods



    3.12     Sub Zero Inc.                                                                     Schedule D, line
    3                                                                                          Schedule E/F, line    4.97
                                                                                               Schedule G
                                                                                             Major Brands




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 16 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13             Main Document
                                                                       Pg 97 of 148
              Derek J. Gamlin
 Debtor 1 Amy Gamlin                                                                    Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                         Column 2: The creditor to whom you owe the debt
                                                                                             Check all schedules that apply:
    3.12     Sub Zero Inc.                                                                     Schedule D, line
    4                                                                                          Schedule E/F, line    4.100
                                                                                               Schedule G
                                                                                             Mood Media



    3.12     Sub Zero Inc.                                                                     Schedule D, line
    5                                                                                          Schedule E/F, line    4.125
                                                                                               Schedule G
                                                                                             Premier Valet



    3.12     Sub Zero Inc.                                                                     Schedule D, line
    6                                                                                          Schedule E/F, line    4.154
                                                                                               Schedule G
                                                                                             Vendlease



    3.12     Sub Zero Inc.                                                                     Schedule D, line
    7                                                                                          Schedule E/F, line    4.62
                                                                                               Schedule G
                                                                                             Edward Don



    3.12     Sub Zero Inc.                                                                      Schedule D, line
    8                                                                                           Schedule E/F, line   4.138
                                                                                                Schedule G
                                                                                             St. Louis Blues



    3.12     Sub Zero Inc.                                                                     Schedule D, line
    9                                                                                          Schedule E/F, line    4.103
                                                                                               Schedule G
                                                                                             Mueller Prost



    3.13     Sub Zero Inc.                                                                     Schedule D, line
    0                                                                                          Schedule E/F, line    4.108
                                                                                               Schedule G
                                                                                             NUCO2



    3.13     Sub Zero Inc.                                                                     Schedule D, line
    1                                                                                          Schedule E/F, line    4.111
                                                                                               Schedule G
                                                                                             Open Table




Official Form 106H                                                       Schedule H: Your Codebtors                              Page 17 of 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             Case 20-44547               Doc 1      Filed 09/23/20 Entered 09/23/20 11:41:13                            Main Document
                                                               Pg 98 of 148


Fill in this information to identify your case:

Debtor 1                      Derek J. Gamlin

Debtor 2                      Amy Gamlin
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF MISSOURI

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation                                                       Sales
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                  It Works Global

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?                                                  5 1/2 Years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00      $             0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00             $       0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 20-44547            Doc 1        Filed 09/23/20 Entered 09/23/20 11:41:13                                  Main Document
                                                            Pg 99 of 148

Debtor 1   Derek J. Gamlin
Debtor 2   Amy Gamlin                                                                            Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                0.00
     5e.    Insurance                                                                     5e.        $              0.00     $                0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $                0.00
     5g.    Union dues                                                                    5g.        $              0.00     $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $        7,700.00
     8b. Interest and dividends                                                           8b.        $              0.00     $            0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $                0.00
     8e. Social Security                                                                  8e.        $              0.00     $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:    Unemployment                                                      8f.  $            1,290.00   $                      0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                      0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                0.00 + $                      0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,290.00         $           7,700.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,290.00 + $         7,700.00 = $           8,990.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $          8,990.00
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Derek will obtain employment.




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
         Case 20-44547                 Doc 1        Filed 09/23/20 Entered 09/23/20 11:41:13                                    Main Document
                                                               Pg 100 of 148


Fill in this information to identify your case:

Debtor 1                 Derek J. Gamlin                                                                   Check if this is:
                                                                                                               An amended filing
Debtor 2                 Amy Gamlin                                                                            A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF MISSOURI                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Daughter                             6                    Yes
                                                                                                                                             No
                                                                                   Daughter                             8                    Yes
                                                                                                                                             No
                                                                                   Son                                  11                   Yes
                                                                                                                                             No
                                                                                   Son                                  13                   Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             2,067.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 20-44547                 Doc 1         Filed 09/23/20 Entered 09/23/20 11:41:13                                      Main Document
                                                               Pg 101 of 148
Debtor 1     Derek J. Gamlin
Debtor 2     Amy Gamlin                                                                                Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                325.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                125.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                300.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,200.00
8.    Childcare and children’s education costs                                                 8. $                                               250.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               200.00
10.   Personal care products and services                                                    10. $                                                300.00
11.   Medical and dental expenses                                                            11. $                                                500.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 500.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 200.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                               2,000.00
      15b. Health insurance                                                                15b. $                                                 700.00
      15c. Vehicle insurance                                                               15c. $                                                 300.00
      15d. Other insurance. Specify: Unknown                                               15d. $                                                 150.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  720.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                  970.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                  150.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                  466.00
21.   Other: Specify:                                                                        21. +$                                                  0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      11,523.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      11,523.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               8,990.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             11,523.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -2,533.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 20-44547                  Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                          Main Document
                                                                       Pg 102 of 148



 Fill in this information to identify your case:

 Debtor 1                    Derek J. Gamlin
                             First Name                     Middle Name             Last Name

 Debtor 2                    Amy Gamlin
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Derek J. Gamlin                                                       X   /s/ Amy Gamlin
              Derek J. Gamlin                                                           Amy Gamlin
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       September 23, 2020                                             Date    September 23, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 20-44547                  Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                 Main Document
                                                                       Pg 103 of 148


 Fill in this information to identify your case:

 Debtor 1                  Derek J. Gamlin
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Amy Gamlin
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                               $0.00         Wages, commissions,                 $28,000.00
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                 Main Document
 Debtor 1      Derek J. Gamlin
                                                                       Pg 104 of 148
 Debtor 2      Amy Gamlin                                                                                  Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                             Wages, commissions,                       $150,000.00           Wages, commissions,               $96,000.00
 (January 1 to December 31, 2019 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                  Wages, commissions,                       $210,000.00           Wages, commissions,             $100,000.00
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Unemployment                                              $11,000.00
 the date you filed for bankruptcy:


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                 Main Document
 Debtor 1      Derek J. Gamlin
                                                                       Pg 105 of 148
 Debtor 2      Amy Gamlin                                                                                  Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Midwest Regional Bank vs. Sub                            Breach of                   St. Louis County                            Pending
       Zero, Inc., et al.                                       Contract                    Courthouse                                  On appeal
       20SL-CC1256                                                                          105 S Central Avenue
                                                                                                                                        Concluded
                                                                                            Saint Louis, MO 63105


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                 Main Document
 Debtor 1      Derek J. Gamlin
                                                                       Pg 106 of 148
 Debtor 2      Amy Gamlin                                                                                  Case number (if known)


 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       David M. Dare                                                 Bankruptcy Fees                                          Various                  $3,380.00
       439 South Kirkwood Rd.
       Saint Louis, MO 63122


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                 Main Document
 Debtor 1      Derek J. Gamlin
                                                                       Pg 107 of 148
 Debtor 2      Amy Gamlin                                                                                   Case number (if known)


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or     Date transfer was
       Address                                                       property transferred                       payments received or debts   made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was          Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,         before closing or
       Code)                                                                                                            moved, or                      transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents              Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                          Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       All Three Companies                                           Extra Space Storage                    Files and Records from                     $500.00
                                                                     32815 Big Bend                         Business and Desk, Chairs
                                                                     Saint Louis, MO 63143                  and Shelving.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                     Main Document
 Debtor 1      Derek J. Gamlin
                                                                       Pg 108 of 148
 Debtor 2      Amy Gamlin                                                                                       Case number (if known)


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                  Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Gamlin 3, LLC                                            Restaurant                                           EIN:       XX-XXXXXXX

                                                                Seaver & Associates                                  From-To    2017-01/2020




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 20-44547                    Doc 1         Filed 09/23/20 Entered 09/23/20 11:41:13                                Main Document
 Debtor 1      Derek J. Gamlin
                                                                       Pg 109 of 148
 Debtor 2      Amy Gamlin                                                                                  Case number (if known)


        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        Sub Zero, Inc.                                          Restaurant                                       EIN:         XX-XXXXXXX

                                                                Seaver & Associates                              From-To      2003-05/2020

        Gamlin, LLC                                             Restaurant                                       EIN:         XX-XXXXXXX

                                                                Seaver & Associates                              From-To      2013-2020

        Amy's Cake Pops Shop and Boozy                          Catering                                         EIN:
        Bites
        7615 Landsdowne Avenue                                  N/A                                              From-To      2019- Present
        Saint Louis, MO 63119


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

        Midwest Regional Bank                                   12/2019


        Simmons Bank                                            12/2019



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Derek J. Gamlin                                                     /s/ Amy Gamlin
 Derek J. Gamlin                                                         Amy Gamlin
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      September 23, 2020                                            Date     September 23, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 20-44547                  Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                    Main Document
                                                                       Pg 110 of 148

 Fill in this information to identify your case:

 Debtor 1                 Derek J. Gamlin
                          First Name                        Middle Name              Last Name

 Debtor 2                 Amy Gamlin
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MISSOURI

 Case number
 (if known)                                                                                                                 Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Home Point Financial                                 Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of       105 1-a Roanda Beach Drive                         Reaffirmation Agreement.
    property             Lake Ozark, Mo. 65049                              Retain the property and [explain]:
    securing debt:



    Creditor's         PHH Mortgage                                         Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of 83-2B Roanda Beach Road Lake                             Reaffirmation Agreement.
    property       Ozark, MO 65049 Camden                                   Retain the property and [explain]:
    securing debt: County



    Creditor's         Simmons First National Bank                          Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of       Second DOT on Residence and                        Reaffirmation Agreement.
    property             105-1A Roanda BeachRoad                            Retain the property and [explain]:


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                            Main Document
                                                                       Pg 111 of 148
 Debtor 1      Derek J. Gamlin
 Debtor 2      Amy Gamlin                                                                             Case number (if known)


    securing debt:



    Creditor's     St. Louis Community Credit Union                         Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2014 Cadillac Escalade 95,000                       Reaffirmation Agreement.
    property            miles                                               Retain the property and [explain]:
    securing debt:



    Creditor's     St. Louis Community Credit Union                         Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      2007 Premier Pontoon 27.5                           Reaffirmation Agreement.
    property            27 Foot                                             Retain the property and [explain]:
    securing debt:



    Creditor's     Suntrust Mortgage                                        Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 7615 Lansdowne Avenue Saint                              Reaffirmation Agreement.
    property       Louis, MO 63119 Saint Louis                              Retain the property and [explain]:
    securing debt: County

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                          Main Document
                                                                       Pg 112 of 148
 Debtor 1      Derek J. Gamlin
 Debtor 2      Amy Gamlin                                                                            Case number (if known)


 Description of leased                                                                                                        Yes
 Property:

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Derek J. Gamlin                                                          X /s/ Amy Gamlin
       Derek J. Gamlin                                                                 Amy Gamlin
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        September 23, 2020                                               Date    September 23, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 20-44547                 Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                  Main Document
                                                                       Pg 113 of 148

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Derek J. Gamlin
 Debtor 2              Amy Gamlin                                                                          1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of Missouri
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                      Copy here -> $                             $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $             Copy here -> $                             $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 20-44547                   Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                               Main Document
                                                                       Pg 114 of 148
 Debtor 1     Derek J. Gamlin
 Debtor 2     Amy Gamlin                                                                              Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                                $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                                $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =   $

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Derek J. Gamlin                                                   X /s/ Amy Gamlin
                Derek J. Gamlin                                                         Amy Gamlin
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                         Main Document
                                                                       Pg 115 of 148
 Debtor 1    Derek J. Gamlin
 Debtor 2    Amy Gamlin                                                                             Case number (if known)

                Signature of Debtor 1                                                    Signature of Debtor 2
        Date September 23, 2020                                                   Date September 23, 2020
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                      Main Document
                                                                       Pg 116 of 148

 Fill in this information to identify your case:

 Debtor 1            Derek J. Gamlin

 Debtor 2           Amy Gamlin
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Eastern District of Missouri

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                                                                                                you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 20-44547                 Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                                  Main Document
                                                                       Pg 117 of 148

 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Derek J. Gamlin
 Debtor 2              Amy Gamlin                                                                          1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Eastern District of Missouri
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                      Copy here -> $                             $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                            $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $             Copy here -> $                             $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 20-44547                   Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                               Main Document
                                                                       Pg 118 of 148
 Debtor 1     Derek J. Gamlin
 Debtor 2     Amy Gamlin                                                                              Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                                $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                                $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =   $

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Derek J. Gamlin                                                   X /s/ Amy Gamlin
                Derek J. Gamlin                                                         Amy Gamlin
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                 page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                         Main Document
                                                                       Pg 119 of 148
 Debtor 1    Derek J. Gamlin
 Debtor 2    Amy Gamlin                                                                             Case number (if known)

                Signature of Debtor 1                                                    Signature of Debtor 2
        Date September 23, 2020                                                   Date September 23, 2020
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                      Main Document
                                                                       Pg 120 of 148

 Fill in this information to identify your case:

 Debtor 1            Derek J. Gamlin

 Debtor 2           Amy Gamlin
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Eastern District of Missouri

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                          ending on                  , which is fewer than 540 days before I
                                                                                                you may have to file an amended form later.
                          file this bankruptcy case.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                     Main Document
                                                                       Pg 121 of 148
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                     Main Document
                                                                       Pg 122 of 148


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                    Main Document
                                                                       Pg 123 of 148
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                   Main Document
                                                                       Pg 124 of 148
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                       Main Document
B2030 (Form 2030) (12/15)
                                                                       Pg 125 of 148
                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
             Derek J. Gamlin
 In re       Amy Gamlin                                                                                       Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                     3,380.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                      300.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       b. [Other provisions as needed]
               a.Analysis of the debtors' financial situation, and rendering advice to the debtors in determining whether to
               convert its in bankruptcy case; b. Preparation and filing of any schedules, statements of affairs and plan which
               may be required; c. Representation of the debtors at the meeting of creditors and confirmation hearing, and any
               adjourned hearing thereof; d. Representation of the debtor in adversary proceedings and other contested
               bankruptcy matters; e. Other necessary matters.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               None




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13                  Main Document
                                                                       Pg 126 of 148
             Derek J. Gamlin
 In re       Amy Gamlin                                                                              Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     September 23, 2020                                                         /s/ David M. Dare
     Date                                                                       David M. Dare 35965
                                                                                Signature of Attorney
                                                                                Herren, Dare & Streett
                                                                                439 S. Kirkwood Road, Suite 204
                                                                                St. Louis, MO 63122
                                                                                314-965-3373 Fax: 314-965-2225
                                                                                hdsstl@hdsstl.com
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-44547                    Doc 1          Filed 09/23/20 Entered 09/23/20 11:41:13               Main Document
                                                                       Pg 127 of 148



                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
            Derek J. Gamlin
 In re      Amy Gamlin                                                                                  Case No.
                                                                                 Debtor(s)              Chapter    7




                                                     VERIFICATION OF CREDITOR MATRIX

       The above named debtor(s) hereby certifies/certify under penalty of perjury that the attached list
containing the names and addresses of my creditors (Matrix), consisting of 21 page(s) and is true, correct and
complete.




                                                                               /s/ Derek J. Gamlin
                                                                               Derek J. Gamlin
                                                                               Debtor
                                                                               /s/ Amy Gamlin
                                                                               Amy Gamlin
                                                                               Joint Debtor


                                                                               Dated:    September 23, 2020




                                                                                                                          (L.F. 2 Rev. 03/03)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                       Pg 128 of 148

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        A Closer Look
                        PO Box 936612
                        Atlanta, GA 31193

                        A Closer Look
                        PO Box 936612
                        Atlanta, GA 31193

                        A Closer Look
                        PO Box 936612
                        Atlanta, GA 31193

                        Ameren UE
                        P.O. Box 66529
                        St. Louis, MO 63166

                        Ameren UE
                        P.O. Box 66529
                        St. Louis, MO 63166

                        Ameren UE
                        P.O. Box 66529
                        St. Louis, MO 63166

                        Ameren UE
                        P.O. Box 66529
                        St. Louis,, MO 63166-6529

                        Ameren UE
                        P.O. Box 66529
                        St. Louis,, MO 63166-6529

                        Ameren UE
                        P.O. Box 66529
                        St. Louis,, MO 63166-6529

                        Ameren UE
                        P.O. Box 66529
                        St. Louis,, MO 63166-6529

                        Ameren UE
                        P.O. Box 66529
                        St. Louis,, MO 63166-6529

                        Ameren UE
                        P.O. Box 66529
                        St. Louis,, MO 63166-6529

                        American Express
                        P.O. Box 981535
                        El Paso, TX 79998

                        American Express
                        P.O. Box 981535
                        El Paso, TX 79998
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 129 of 148


                    American Express
                    P.O. Box 981535
                    El Paso, TX 79998

                    Andrew Bernard Gamlin
                    12381 Mentz Hill
                    Saint Louis, MO 63128

                    BB&T
                    200 W. 2nd Street
                    Winston Salem, NC 27101

                    Bertarelli
                    1927 Marconi
                    Saint Louis, MO 63110

                    Bertarelli
                    1927 Marconi
                    Saint Louis, MO 63110

                    Bertarelli
                    1927 Marconi
                    Saint Louis, MO 63110

                    Best Buy Credit Card
                    PO Box 9001007
                    Louisville, KY 40290

                    Biologix
                    1561 Fairview Ave.
                    Saint Louis, MO 63132

                    Biologix
                    1561 Fairview Ave.
                    Saint Louis, MO 63132

                    Biologix
                    1561 Fairview Ave.
                    Saint Louis, MO 63132

                    BJC HealthCare
                    PO Box 958410
                    Saint Louis, MO 63195

                    BJC HealthCare
                    PO Box 958410
                    Saint Louis, MO 63195

                    Brad Butler
                    455 Sovereign Court
                    Ballwin, MO 63011

                    Brett Hull
                    7368 Harlow Drive
                    College Grove, TN 37046
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 130 of 148


                    Brian Butler
                    13310 Kings Glen Drive
                    Saint Louis, MO 63131

                    Britton Jobe
                    PO Box 10327
                    Springfield, MO 65808

                    Britton Jobe
                    PO Box 10327
                    Springfield, MO 65808

                    Bryan Cave
                    PO Box 503089
                    Saint Louis, MO 63150

                    Bryan Cave
                    PO Box 503089
                    Saint Louis, MO 63150

                    Bryan Cave
                    PO Box 503089
                    Saint Louis, MO 63150

                    Burnes-Citadel Security Co.
                    5027 Columbia Ave.
                    Saint Louis, MO 63139

                    Burnes-Citadel Security Co.
                    5027 Columbia Ave.
                    Saint Louis, MO 63139

                    Burnes-Citadel Security Co.
                    5027 Columbia Ave.
                    Saint Louis, MO 63139

                    Capital One
                    P.O. Box 71083
                    Charlotte, NC 28272

                    Capital One
                    P.O. Box 71083
                    Charlotte, NC 28272

                    Carol Iles
                    221 Bolivar Street
                    Suite 101
                    Jefferson City, MO 65101

                    Charter Spectrum
                    PO Box 790086
                    Saint Louis, MO 63179
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 131 of 148


                    Charter Spectrum
                    PO Box 790086
                    Saint Louis, MO 63179

                    Charter Spectrum
                    PO Box 790086
                    Saint Louis, MO 63179

                    Chloe Cohen
                    3000 Olympic Blvd.
                    Ste. 1310
                    Santa Monica, CA 90404

                    Chuck Jackson
                    5781 Kingsbury Drive
                    Saint Louis, MO 63112

                    Citi Cards
                    P.O. Box 6500
                    Sioux Falls, SD 57117

                    Citi Cards
                    P.O. Box 6500
                    Sioux Falls, SD 57117

                    Clean Uniform Co.
                    1316 S. Seventh Street
                    Saint Louis, MO 63104

                    Clean Uniform Co.
                    1316 S. Seventh Street
                    Saint Louis, MO 63104

                    Clean Uniform Co.
                    1316 S. Seventh Street
                    Saint Louis, MO 63104

                    Comenity Bank
                    PO Box 182273
                    Columbus, OH 43218-2273

                    Creative Entourage
                    109 S. Edward Court
                    Eureka, MO 63025

                    Creative Entourage
                    109 S. Edward Court
                    Eureka, MO 63025

                    Creative Entourage
                    109 S. Edward Court
                    Eureka, MO 63025
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 132 of 148


                    DCRS Solutions
                    2605 Metro Blvd.
                    Maryland Heights, MO 63043

                    DCRS Solutions
                    2605 Metro Blvd.
                    Maryland Heights, MO 63043

                    DCRS Solutions
                    2605 Metro Blvd.
                    Maryland Heights, MO 63043

                    Dennis & Rhonda Kaiser
                    2800 Scenic Lake Drive
                    New Athens, IL 62264

                    Direct TV
                    PO Box 5006
                    Carol Stream, IL 60197

                    Direct TV
                    PO Box 5006
                    Carol Stream, IL 60197

                    Direct TV
                    PO Box 5006
                    Carol Stream, IL 60197

                    ECOLAB
                    P.O. Box 70343
                    Chicago,, IL 60673

                    ECOLAB
                    P.O. Box 70343
                    Chicago,, IL 60673

                    ECOLAB
                    P.O. Box 70343
                    Chicago,, IL 60673

                    Edward Don
                    2562 Paysphere Circle
                    Chicago, IL 60674

                    Elizabeth Arway
                    109 S. Edward Court
                    Eureka, MO 63025

                    FCCI Insurance
                    PO Box 405563
                    Atlanta, GA 30384

                    FCCI Insurance
                    PO Box 405563
                    Atlanta, GA 30384
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 133 of 148


                    FCCI Insurance
                    PO Box 405563
                    Atlanta, GA 30384

                    First Bank
                    PO Box 2557
                    Omaha, NE 68103

                    Forest Park
                    7456 Washington Street
                    Forest Park, IL 60130

                    Fortune Fish Co.
                    PO Box 203
                    Bedford Park, IL 60499

                    Fortune Fish Co.
                    PO Box 203
                    Bedford Park, IL 60499

                    Fortune Fish Co.
                    PO Box 203
                    Bedford Park, IL 60499

                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 134 of 148


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 135 of 148


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin 3, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 136 of 148


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 137 of 148


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Gamlin, LLC


                    Glazers
                    1 Glazers Way
                    Saint Charles, MO 63301

                    Glazers
                    1 Glazers Way
                    Saint Charles, MO 63301

                    Glazers
                    1 Glazers Way
                    Saint Charles, MO 63301

                    Gravity Drain Services
                    1864 Cottonwood Drive
                    Imperial, MO 63052

                    Great America Financial
                    2000 Warrington Way, Suite 150
                    Louisville, KY 40222
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 138 of 148


                    Green Guard
                    4159 Shoreline Drive
                    Earth City, MO 63045

                    Green Guard
                    4159 Shoreline Drive
                    Earth City, MO 63045

                    Green Guard
                    4159 Shoreline Drive
                    Earth City, MO 63045

                    Hoffman Brothers
                    1025 Hanley Industrial Ct.
                    Saint Louis, MO 63144

                    Hoffman Brothers
                    1025 Hanley Industrial Ct.
                    Saint Louis, MO 63144

                    Hoffman Brothers
                    1025 Hanley Industrial Ct.
                    Saint Louis, MO 63144

                    Home Point Financial
                    11511 Luna Road
                    Suite 200
                    Dallas, TX 75234

                    Hot Schedules
                    6504 Bridge Point Pkwy
                    Suite 425
                    Austin, TX 78730

                    Hot Schedules
                    6504 Bridge Point Pkwy
                    Suite 425
                    Austin, TX 78730

                    Hot Schedules
                    6504 Bridge Point Pkwy
                    Suite 425
                    Austin, TX 78730

                    Infiniti Financial Services
                    P.O. Box 894738
                    Los Angeles, CA 90189

                    Internal Revenue Service
                    Insolvency 5334 STL
                    P.O. Box 7346
                    Philadelphia, PA 19101
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 139 of 148


                    Internal Revenue Service
                    Insolvency 5334 STL
                    P.O. Box 7346
                    Philadelphia, PA 19101

                    Jeff Ringling
                    11430 St Charles Rock Rd.
                    Bridgeton, MO 63044

                    John Beatty
                    36 N. Boyle Ave.
                    Saint Louis, MO 63108

                    John Beatty
                    5501 Bischoff Ave.
                    Saint Louis, MO 63110

                    Karlsburger Spices
                    3236 Chelsea Road
                    Monticello, MN 55362

                    Karlsburger Spices
                    3236 Chelsea Road
                    Monticello, MN 55362

                    Karlsburger Spices
                    3236 Chelsea Road
                    Monticello, MN 55362

                    Laura & Steve Pecorard
                    1165 Sarah Matthews Lane
                    Chesterfield, MO 63005

                    Lohr Distributing
                    1100 S. 9th Street
                    Saint Louis, MO 63104

                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 140 of 148


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Lucas Gamlin


                    Mack Properties
                    1364 E. 53rd Street
                    Chicago, IL 60615

                    Mack Properties
                    1364 E. 53rd Street
                    Chicago, IL 60615

                    Major Brands
                    PO Box 840141
                    Kansas City, MO 64184

                    Major Brands
                    PO Box 840141
                    Kansas City, MO 64184

                    Midwest Regional Bank
                    1023 Executive Pkwy Dr,
                    Saint Louis, MO 63141

                    Missouri Department of Revenue
                    Taxation Division
                    PO Box 3800
                    Jefferson City, MO 65105

                    Missouri Department of Revenue
                    Taxation Division
                    PO Box 3800
                    Jefferson City, MO 65105
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 141 of 148


                    Missouri Department of Revenue
                    Taxation Division
                    PO Box 3800
                    Jefferson City, MO 65105

                    Mood Media
                    PO Box 71070
                    Charlotte, NC 28272

                    Mood Media
                    PO Box 71070
                    Charlotte, NC 28272

                    Mueller Prost
                    7733 Forsyth Blvd.
                    Suite 1200
                    Saint Louis, MO 63105

                    Mueller Prost
                    7733 Forsyth Blvd.
                    Suite 1200
                    Saint Louis, MO 63105

                    Mueller Prost
                    7733 Forsyth Blvd.
                    Suite 1200
                    Saint Louis, MO 63105

                    Navient
                    P.O. Box 9640
                    Wilkes Barre, PA 18773-9640

                    Navient
                    P.O. Box 9640
                    Wilkes Barre, PA 18773-9640

                    NUCO2
                    PO Box 417902
                    Boston, MA 02241

                    NUCO2
                    PO Box 417902
                    Boston, MA 02241

                    NUCO2
                    PO Box 417902
                    Boston, MA 02241

                    Open Table


                    Open Table
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 142 of 148


                    Open Table


                    Orkin
                    1530 Fenpark Drive
                    Fenton, MO 63026

                    Orkin
                    1530 Fenpark Drive
                    Fenton, MO 63026

                    Orkin
                    1530 Fenpark Drive
                    Fenton, MO 63026

                    Paycor
                    4811 Montgomery Road
                    Cincinnati, OH 45212

                    Paycor
                    4811 Montgomery Road
                    Cincinnati, OH 45212

                    Paycor
                    4811 Montgomery Road
                    Cincinnati, OH 45212

                    PHH Mortgage
                    1 Mortgage Way
                    Mount Laurel, NJ 08054

                    Pinnacle Imports
                    6300 Know Industrial Drive
                    Saint Louis, MO 63139

                    Pinnacle Imports
                    6300 Know Industrial Drive
                    Saint Louis, MO 63139

                    Pinnacle Imports
                    6300 Know Industrial Drive
                    Saint Louis, MO 63139

                    Power Play Beverage
                    2105 Penta Drive
                    High Ridge, MO 63049

                    Power Play Beverage
                    2105 Penta Drive
                    High Ridge, MO 63049

                    Power Play Beverage
                    2105 Penta Drive
                    High Ridge, MO 63049
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 143 of 148


                    Premier Valet
                    1851 Park Court
                    Saint Louis, MO 63146

                    Premier Valet
                    1851 Park Court
                    Saint Louis, MO 63146

                    Redbrick Mgmt
                    393 N. Euclid Ave.
                    300
                    Saint Louis, MO 63108

                    Ryan Denney
                    1207 Oakshire Lane
                    Saint Louis, MO 63122

                    Scott M. McKinnis
                    12801 Flushing Meadows Dr.
                    Ste. 101
                    Saint Louis, MO 63131

                    Show Me Beverage
                    618 Spirit Drive
                    Suite 125
                    Chesterfield, MO 63005

                    Show Me Beverage
                    618 Spirit Drive
                    Suite 125
                    Chesterfield, MO 63005

                    Show Me Beverage
                    618 Spirit Drive
                    Suite 125
                    Chesterfield, MO 63005

                    Simmons First National Bank
                    P.O. Box 7009
                    Pine Bluff, AR 71601

                    Simmons First National Bank
                    P.O. Box 7009
                    Pine Bluff, AR 71601

                    SMD Leasing
                    2817 Breckenridge Ind. Ct.
                    Saint Louis, MO 63144

                    SMD Leasing
                    2817 Breckenridge Ind. Ct.
                    Saint Louis, MO 63144
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 144 of 148


                    SMD Leasing
                    2817 Breckenridge Ind. Ct.
                    Saint Louis, MO 63144

                    Spire
                    700 Market Street
                    Saint Louis, MO 63101

                    Spire
                    700 Market Street
                    Saint Louis, MO 63101

                    Spire
                    700 Market Street
                    Saint Louis, MO 63101

                    St. Louis Blues
                    Kiel Center Partners
                    1401 Clark Ave.
                    Saint Louis, MO 63103

                    St. Louis Community Credit Union
                    3651 Forest Park Avenue
                    Saint Louis, MO 63108

                    St. Louis Community Credit Union
                    3651 Forest Park Avenue
                    Saint Louis, MO 63108

                    Steve Blome
                    515 Montrechet Drive
                    O Fallon, MO 63368

                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 145 of 148


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 146 of 148


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Sub Zero Inc.


                    Summit Distribution
                    3201 Rider Trail S.
                    Earth City, MO 63045
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 147 of 148


                    Summit Distribution
                    3201 Rider Trail S.
                    Earth City, MO 63045

                    Summit Distribution
                    3201 Rider Trail S.
                    Earth City, MO 63045

                    Suntrust Mortgage
                    1001 Semmes Avenue
                    Richmond, VA 23224

                    Synchrony, Care Credit
                    PO Box 960061
                    Orlando, FL 32896

                    Toast
                    401 Park Drive, Ste. 801
                    Boston, MA 02215

                    Toast
                    401 Park Drive, Ste. 801
                    Boston, MA 02215

                    Toast
                    401 Park Drive, Ste. 801
                    Boston, MA 02215

                    Tony's Family Farm
                    36 Four Seasons Shopping Center
                    #200
                    Chesterfield, MO 63017

                    Tony's Family Farm
                    36 Four Seasons Shopping Center
                    #200
                    Chesterfield, MO 63017

                    Tony's Family Farm
                    36 Four Seasons Shopping Center
                    #200
                    Chesterfield, MO 63017

                    US Foods
                    PO Box 504854
                    Saint Louis, MO 63150

                    US Foods
                    PO Box 504854
                    Saint Louis, MO 63150

                    US Foods
                    PO Box 504854
                    Saint Louis, MO 63150
Case 20-44547   Doc 1   Filed 09/23/20 Entered 09/23/20 11:41:13   Main Document
                                   Pg 148 of 148


                    Vendlease
                    8100 Sandpiper Circle #300
                    Nottingham, MD 21236

                    Vendlease
                    8100 Sandpiper Circle #300
                    Nottingham, MD 21236

                    Vendlease
                    8100 Sandpiper Circle #300
                    Nottingham, MD 21236

                    Vu Hoang
                    873 Forder Crossing Drive
                    Saint Louis, MO 63129
